Exhibit 10.6


EMPLOYMENT AND NON-COMPETITION AGREEMENT
(Bhaskar Rao)




THIS EMPLOYMENT AND NON-COMPETITION AGREEMENT (the “Agreement”) is executed as
of this 13th day of October, 2017 (the “Effective Date”), by and between Tempur
Sealy International, Inc., a Delaware corporation (the “Company”), and Bhaskar
Rao, an individual (“Employee”).


In consideration of the premises and the mutual agreements and covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Company and Employee,


IT IS HEREBY AGREED AS FOLLOWS:


ARTICLE I


EMPLOYMENT


1.1     Term of Employment. Effective as of the Effective Date, the Company
agrees to continue to employ Employee and to promote Employee to the position of
Executive Vice President and Chief Financial Officer, and Employee agrees to
continue employment by the Company, for the period commencing on the Effective
Date and ending on March 31, 2019 (the “Initial Term”), subject to earlier
termination as hereinafter set forth in Article III. Unless earlier terminated
in accordance with Article III, following the expiration of the Initial Term,
this Agreement shall be automatically renewed for successive one-year periods
(collectively, the “Renewal Terms”; individually, a “Renewal Term”) unless, at
least ninety (90) days prior to the expiration of the Initial Term or the then
current Renewal Term, either party provides the other with a written notice of
intention not to renew, in which case the Employee’s employment with the
Company, and the Company’s obligations hereunder, shall terminate as of the end
of the Initial Term or said Renewal Term, as applicable. Except as otherwise
expressly provided herein, the terms of this Agreement during any Renewal Term
shall be the same as the terms in effect immediately prior to such renewal,
subject to any such changes or modifications as mutually may be agreed between
the parties as evidenced in a written instrument signed by both the Company and
Employee.


1.2     Position and Duties. Employee shall be employed in the position of
Executive Vice President and Chief Financial Officer or such other executive
position as may be assigned from time to time by the Company’s Chief Executive
Officer. In such capacity, Employee shall be subject to the authority of, and
shall report to, the Company’s Chief Executive Officer. Employee’s duties and
responsibilities shall include those customarily attendant to Employee’s
position and such other duties and responsibilities as may be assigned from time
to time by the Chief Executive Officer. Employee shall devote Employee’s entire
business time, loyalty, attention and energies exclusively to the business
interests of the Company while employed by the Company, and shall perform his
duties and responsibilities diligently and to the best of his ability.




1



--------------------------------------------------------------------------------




ARTICLE II


COMPENSATION AND OTHER BENEFITS


2.1     Base Salary. The Company shall pay Employee an initial annual salary of
$430,000.00 (“Base Salary”), reflecting an increase effective October 13, 2017
from his current base salary of $324,450 and payable in accordance with the
normal payroll practices of the Company. The Employee’s Base Salary will be
reviewed and be subject to adjustment from time to time by the Board of
Directors or its Compensation Committee at their discretion in accordance with
the Company’s annual review policy. Based on the Company’s current policy, the
Company expects Employee’s first annual review would be during the first quarter
of 2018.


2.2     Performance Bonus.


(a)    Employee will be eligible to earn an annual performance-based bonus based
on performance criteria approved by the Company’s Board of Directors or its
Compensation Committee for each full or pro rata portion of any fiscal year
during which Employee is employed by the Company (each, a “Bonus Year”), the
terms and conditions of which as well as Employee’s entitlement thereto being
determined annually in the sole discretion of the Company’s Board of Directors
or its Compensation Committee (the “Performance Bonus”). The amount of the
Performance Bonus will vary based on the achievement of Company and individual
performance criteria established by the Company’s Board of Directors or its
Compensation Committee, but the performance criteria will be set to target a
Performance Bonus equal to a designated percentage of Base Salary as of December
31st of the applicable Bonus Year if the performance criteria are met (the
“Target Bonus”).


(b)    For 2017, in light of his promotion and increase in salary effective
October 13, 2017, (i) the amount of his Target Bonus with respect to the period
up to October 13, 2017, will be based on 50% of his base salary paid with
respect to the period from January 1, 2017 to October 13, 2017 and (ii) the
amount of his Target Bonus with respect to the period from October 13, 2017
through December 31, 2017 will be based on 70% of his Base Salary paid with
respect to this period (the “2017 Bonus”). The 2017 Bonus will be paid on or
before March 15, 2018.


2.3    Equity Awards.


(a)    Grant of Restricted Stock Units. On the Effective Date, the Company will
grant Employee restricted stock units (“RSUs”) to acquire shares of the
Company’s common stock, par value $.01 per share (the “Common Stock”), pursuant
to the form of Restricted Stock Unit Award Agreement attached as Exhibit B to
this Agreement, with the total shares of Common Stock subject to the RSUs having
a fair market value on the date of grant of $775,000 (based on the closing price
on the New York Stock Exchange on the date of grant) and subject to vesting in
four equal installments.


2



--------------------------------------------------------------------------------




(b)    Project 650 Award. On the Effective Date, the Company will grant Employee
performance restricted stock units for 50,000 shares of the Company’s Common
Stock pursuant to the form of Performance Restricted Stock Unit Award Agreement
attached as Exhibit C to this Agreement.


(c)     The Company anticipates that commencing in 2018 Employee will be
considered for future equity awards in accordance with the Company’s process for
executives, but the timing, amount and terms of any future grants will be
subject to the discretion of the Board of Directors or the Compensation
Committee.
    
2.4     Benefit Plans. Employee will be eligible to participate in the Company’s
retirement plans that are qualified under Section 401(a) of the Internal Revenue
Code of 1986, as amended (the “Code”), and in the Company’s welfare benefit
plans that are generally applicable to all executive employees of the Company
(the “Plans”), in accordance with the terms and conditions thereof.


2.5     Financial Planning. Employee shall be eligible to participate in the
Company’s executive financial planning program which provides reimbursement of
financial planning expenses to eligible executives in accordance to the terms of
the program.


2.6     Vacation. Employee shall be entitled to vacation days in any calendar
year in accordance with the Company’s general vacation policies for senior
executive employees.


2.7     Expenses. The Company shall reimburse Employee for all authorized and
approved expenses incurred in the course of the performance of Employee’s duties
and responsibilities pursuant to this Agreement and consistent with the
Company’s policies with respect to travel, entertainment and miscellaneous
expenses, and the requirements with respect to the reporting of such expenses.


2.8     Withholdings. All payments to be made by the Company hereunder will be
subject to any withholding requirements.


ARTICLE III


TERMINATION


3.1     Right to Terminate; Automatic Termination.


(a) Termination by Company Without Cause. Subject to Section 3.2, the Company
may terminate Employee’s employment and all of the Company’s obligations under
this Agreement at any time and for any reason.


(b) Termination by Employee for Good Reason. Subject to Section 3.2, Employee
may terminate his employment obligation hereunder (but not his obligations under
Article IV hereof) for “Good Reason” (as hereinafter defined) if (i) Employee
reasonably determines in good faith


3



--------------------------------------------------------------------------------




that a Good Reason condition has occurred, (ii) Employee gives written notice
thereof to the Company within thirty (30) days of the Good Reason event (which
notice shall specify in reasonable detail the grounds upon which such notice is
given), (iii) the Company fails, within thirty (30) days of receipt of such
notice, to cure or rectify the grounds for such Good Reason termination set
forth in such notice, and Employee has cooperated in good faith with the
Company’s efforts to cure such condition, (iv) notwithstanding such efforts, the
Good Reason condition continues to exist, and (v) Employee terminates his
employment within thirty (30) days after the end of such thirty (30)-day cure
period. “Good Reason” shall mean any of the following: (i) relocation of
Employee’s principal workplace over sixty (60) miles from any of the Company’s
then existing workplaces without the consent of Employee (which consent shall
not be unreasonably withheld, delayed or conditioned), or (ii) the Company’s
material breach of this Agreement or any other written agreement between
Employee and the Company which is not cured within thirty (30) days after
receipt by the Company from Employee of written notice of such breach.


(c)     Termination by Company For Cause. Subject to Section 3.2, the Company
may terminate Employee’s employment and all of the Company’s obligations under
this Agreement at any time “For Cause” (as defined below) by giving notice to
Employee stating the basis for such termination, effective immediately upon
giving such notice or at such other time thereafter as the Company may
designate. “For Cause” shall mean any of the following: (i) Employee’s willful
and continued failure to substantially perform the reasonably assigned duties
with the Company which are consistent with Employee’s position and job
description referred to in this Agreement, other than any such failure resulting
from incapacity due to physical or mental illness, after a written notice is
delivered to Employee by the Board of Directors of the Company which
specifically identifies the manner in which Employee has not substantially
performed the assigned duties and allowing Employee thirty (30) days after
receipt by Employee of such notice to cure such failure to perform,
(ii) material breach of this or any other written agreement between Employee and
the Company which is not cured within thirty (30) days after receipt by the
Employee from the Company of written notice of such breach, (iii) any material
violation of any written policy of the Company which is not cured within thirty
(30) days after receipt by Employee from the Company of written notice of such
violation, (iv) Employee’s willful misconduct which is materially and
demonstrably injurious to the Company, (v) Employee’s conviction by a court of
competent jurisdiction of, or his pleading guilty or nolo contendere to, any
felony, or (vi) Employee’s commission of an act of fraud, embezzlement, or
misappropriation against the Company or any breach of fiduciary duty or breach
of the duty of loyalty, including, but not limited to, the offer, payment,
solicitation or acceptance of any unlawful bribe or kickback with respect to the
Company’s business. For purposes of this paragraph, no act, or failure to act,
on Employee’s part shall be considered “willful” unless done, or omitted to be
done, in knowing bad faith and without reasonable belief that the action or
omission was in, or not opposed to, the best interests of the Company. Any act,
or failure to act, expressly authorized by a resolution duly adopted by the
Board of Directors or based upon the written advice of counsel for the Company
shall be conclusively presumed to be done, or omitted to be done, in good faith
and in the best interests of the Company. Notwithstanding the foregoing,
Employee shall not be deemed to have been terminated For Cause unless and until
there shall have been delivered to Employee a copy of a resolution, duly adopted
by the Board of Directors at a meeting of the Board called and held for such
purpose (after reasonable notice to Employee and an opportunity for Employee,
together with Employee’s counsel, to be heard before the Board), finding that in
the


4



--------------------------------------------------------------------------------




good faith opinion of the Board of Directors Employee committed the conduct set
forth above in (i), (ii), (iii), (iv), (v) or (vi) of this Section and
specifying the particulars thereof in detail.


(d)     Termination Upon Death or Disability. Subject to Section 3.2, Employee’s
employment and the Company’s obligations under this Agreement shall terminate:
(i) automatically, effective immediately and without any notice being necessary,
upon Employee’s death; and (ii) in the event of the disability of Employee, by
the Company giving notice of termination to Employee. For purposes of this
Agreement, “disability” means the inability of Employee, due to a physical or
mental impairment, for ninety (90) days (whether or not consecutive) during any
period of 360 days, to perform, with reasonable accommodation, the essential
functions of the work contemplated by this Agreement. In the event of any
dispute as to whether Employee is disabled, the matter shall be determined by
the Company’s Board of Directors in consultation with a physician selected by
the Company’s health or disability insurer or another physician mutually
satisfactory to the Company and the Employee. The Employee shall cooperate with
the efforts to make such determination or be subject to immediate discharge. Any
such determination shall be conclusive and binding on the parties. Any
determination of disability under this Section 3.1 is not intended to alter any
benefits any party may be entitled to receive under any long-term disability
insurance policy carried by either the Company or Employee with respect to
Employee, which benefits shall be governed solely by the terms of any such
insurance policy. Nothing in this subsection shall be construed as limiting or
altering any of Employee’s rights under State workers compensation laws or State
or federal Family and Medical Leave laws.


3.2     Rights Upon Termination.


(a)     Section 3.1(a) and 3.1(b) Termination. If Employee’s employment
terminates pursuant to Section 3.1(a) or 3.1(b) hereof, in each case Employee
shall have no further rights against the Company hereunder, except for the right
to receive, following execution of a release and waiver in form satisfactory to
the Company in the case of clauses (ii), (iii) and (v) below, (i) any unpaid
Base Salary and the value of any accrued but unused vacation, (ii) a pro-rata
portion of any Performance Bonus that would be payable with respect to the Bonus
Year in which the termination occurs (based on the number of days of the Bonus
Year prior to the effective date of termination and the amount of the Target
Bonus set by the Board of Directors or Compensation Committee for the Employee
for such Bonus Year) and whatever rights as to equity awards as Employee may
have pursuant to any equity awards agreement with the Company, (iii) payment of
Base Salary for twelve (12) months (the “Severance Period”), payable in
accordance with the normal payroll practices of the Company, (iv) reimbursement
of expenses to which Employee is entitled under Section 2.7 hereof, and (v) to
the extent Employee timely elects “continuation coverage” under Section 4980B of
the Code (“COBRA”) reimbursement for the cost of continuation of the group
medical plans of the Company as detailed in Section 2.4 hereof for the duration
of the Severance Period, at the same rate of the Company’s portion of the shared
costs of such benefits as in effect from time to time for active employees of
the Company; provided, however that (x) if the Company cannot continue such
COBRA benefits, the Company shall reimburse Employee for the cost of replacing
such benefits, and (y) such COBRA benefits shall be discontinued in the event
Employee becomes eligible for similar benefits from a successor employer (and
Employee shall promptly notify the Company of his eligibility for any such
benefits).


5



--------------------------------------------------------------------------------






(b)     Section 3.1(c) and 3.1(d) Termination; Termination By Employee (Not for
Good Reason). If Employee’s employment is terminated pursuant to Sections 3.1(c)
or 3.1(d) hereof, or if Employee quits employment (other than for Good Reason)
notwithstanding the terms of this Agreement, Employee or Employee’s estate shall
have no further rights against the Company hereunder, except for the right to
receive, following execution of a release and waiver in form satisfactory to the
Company in the case of clause (iii) below, (i) any unpaid Base Salary, (ii) in
the case of Section 3.1(d) hereof, the value of any accrued but unused vacation,
(iii) in the case of Section 3.1(d) hereof, a pro-rata portion (based on the
number of days of the Bonus Year prior to the effective date of termination) of
any Performance Bonus that would be payable with respect to the Bonus Year in
which the termination occurs, and whatever rights as to equity awards as
Employee may have pursuant to any equity award agreement with the Company and
(iv) reimbursement of expenses to which Employee is entitled under Section 2.7
hereof.


(c)    Release; Timing of Payments. The release and waiver described in Sections
3.2(a) and (b) shall be delivered to the Employee on or before the fourteenth
(14th) day following separation from employment with the Company. Further and
notwithstanding the foregoing provisions of this Section 3.2, if the release and
waiver described in, and required by, Section 3.2(a) and 3.2(b) as applicable,
has not been executed, delivered and become irrevocable on or before the end of
the sixty (60)-day period following Employee's termination of employment with
the Company, no payments due pursuant to Section 3.2(a) or (b), as applicable,
shall be, or shall become, payable. Further, to the extent that (A) such
termination of employment occurs within 60 days of the end of any calendar year,
and (B) any of such payments and severance benefits constitute "nonqualified
deferred compensation" for purposes of Section 409A of the Code, any payment of
any amount, or provision of any benefit, otherwise scheduled to occur prior to
the 60th day following the date of Employee's termination of employment
hereunder, but for the condition on executing the release and waiver as set
forth herein, shall be made (or commence being made) on the later of January
15th of the next calendar year following termination of employment or the date
such release and waiver is delivered and has become irrevocable, after which any
remaining payments and severance benefits shall thereafter be provided to
Employee without interest according to the applicable schedule set forth herein.


ARTICLE IV


CONFIDENTIALITY; NON-COMPETITION; NON-SOLICITATION


4.1    Covenants Regarding Confidential Information, Trade Secrets and Other
Matters. Employee covenants and agrees as follows:


(a)     Definitions. For purposes of this Agreement, the following terms are
defined as follows:


(1) “Trade Secret” means all information possessed by or developed for the
Company or any of its subsidiaries, including, without limitation, a
compilation, program, device, method, system, technique or process, to which all
of the following apply: (i) the information


6



--------------------------------------------------------------------------------




derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use and (ii)
the information is the subject of efforts to maintain its secrecy that are
reasonable under the circumstances.


(2) “Confidential Information” means information, to the extent it is not a
Trade Secret, which is possessed by or developed for the Company or any of its
subsidiaries and which relates to the Company’s or any of its subsidiaries’
existing or potential business or technology, which information is generally not
known to the public and which information the Company or any of its subsidiaries
seeks to protect from disclosure to its existing or potential competitors or
others, including, without limitation, for example: business plans, strategies,
existing or proposed bids, costs, technical developments, existing or proposed
research projects, financial or business projections, investments, marketing
plans, negotiation strategies, training information and materials, information
generated for client engagements and information stored or developed for use in
or with computers. Confidential Information also includes information received
by the Company or any of its subsidiaries from others which the Company or any
of its subsidiaries has an obligation to treat as confidential.


(b)     Nondisclosure of Confidential Information. Except as required in the
conduct of the Company’s or any of its subsidiaries’ business or as expressly
authorized in writing on behalf of the Company or any of its subsidiaries,
Employee shall not use or disclose, directly or indirectly, any Confidential
Information during the period of his employment with the Company. In addition,
following the termination for any reason of Employee’s employment with the
Company, Employee shall not use or disclose, directly or indirectly, any
Confidential Information. This prohibition does not apply to Confidential
Information after it has become generally known in the industry in which the
Company conducts its business. This prohibition also does not prohibit
Employee’s use of general skills and know-how acquired during and prior to
employment by the Company, as long as such use does not involve the use or
disclosure of Confidential Information or Trade Secrets.


(c)     Trade Secrets. During Employee’s employment by the Company, Employee
shall do what is reasonably necessary to prevent unauthorized misappropriation
or disclosure and threatened misappropriation or disclosure of the Company’s or
any of its subsidiaries’ Trade Secrets and, after termination of employment,
Employee shall not use or disclose the Company’s or any of its subsidiaries’
Trade Secrets as long as they remain, without misappropriation, Trade Secrets.


(d)     Copyright. All copyrightable work by the Employee relating to the
Company’s business or the business of any subsidiary or affiliate of the Company
during the term of the Employee’s employment by the Company is intended to be
“work made for hire” as defined in Section 101 of the Copyright Act of 1976, and
shall be the property of the Company. If the copyright to any such copyrightable
work is not the property of the Company by operation of law, the Employee will,
without further consideration, assign to the Company all right, title and
interest in such copyrightable work and will assist the Company and its nominees
in every way, at the Company’s expense, to secure, maintain and defend for the
Company’s benefit, copyrights and any extensions and renewals thereof on any and
all such work including translations thereof in any and all countries, such work
to be and remain the property of the Company whether copyrighted or not.


7



--------------------------------------------------------------------------------






(e)    Exceptions. The provisions of paragraphs (b) and (c) above will not be
deemed to prohibit any disclosure that is required by law or court order,
provided that Employee has not intentionally taken actions to trigger such
required disclosure and the Company is given reasonable prior notice and an
opportunity to contest or minimize such disclosure.


4.2     Non-Competition.


(a)     During Employment. During Employee’s employment hereunder, Employee
shall not engage, directly or indirectly, as an employee, officer, director,
partner, manager, consultant, agent, owner (other than a minority shareholder or
other equity interest of not more than 1% of a company whose equity interests
are publicly traded on a nationally recognized stock exchange or
over-the-counter) or in any other capacity, in any competition with the Company
or any of its subsidiaries.


(b)     Subsequent to Employment. For a two year period following the
termination of Employee’s employment for any reason or without reason, Employee
shall not in any capacity (whether in the capacity as an employee, officer,
director, partner, manager, consultant, agent or owner (other than a minority
shareholder or other equity interest of not more than 1% of a company whose
equity interests are publicly traded on a nationally recognized stock exchange
or over-the-counter), directly or indirectly advise, manage, render or perform
services to or for any person or entity which is engaged in a business
competitive to that of the Company or any of its subsidiaries (including without
limitation those businesses listed in Exhibit A attached hereto) within any
geographical location wherein the Company or any of its subsidiaries produces,
sells or markets its goods and services at the time of such termination or
within a one-year period prior to such termination.


4.3     Non-solicitation. For a two year period following the termination of
Employee’s employment for any reason or without reason, Employee shall not
solicit or induce any person who was an employee of the Company or any of its
subsidiaries on the date of Employee’s termination or within three months prior
to leaving his employment with the Company or any of its subsidiaries to leave
their employment with the Company.


4.4     Return of Documents. Immediately upon termination of employment,
Employee will return to the Company, and so certify in writing to the Company,
all the Company’s or any of its subsidiaries’ papers, documents and things,
including information stored for use in or with computers and software
applicable to the Company’s and its subsidiaries’ business (and all copies
thereof), which are in Employee’s possession or under Employee’s control,
regardless whether such papers, documents or things contain Confidential
Information or Trade Secrets.


4.5     No Conflicts. To the extent that they exist, Employee will not disclose
to the Company or any of its subsidiaries any of Employee’s previous employer’s
confidential information or trade secrets. Further, Employee represents and
warrants that Employee has not previously assumed any obligations inconsistent
with those of this Agreement and that employment by the Company does not
conflict with any prior obligations to third parties. In addition, Employee and


8



--------------------------------------------------------------------------------




the Company agree that it is important for any prospective employer to be aware
of this Agreement, so that disputes concerning this Agreement can be avoided in
the future. Therefore, the Employee agrees that, following termination of
employment with the Company, the Company may forward a copy of Article IV of
this Agreement (and any related Exhibits hereto) to any future prospective or
actual employer, and the Employee releases the Company from any claimed
liability or damage caused to the Employee by virtue of the Company’s act in
making that prospective or actual employer aware of Article IV of this Agreement
(and any related Exhibits hereto).


4.6     Agreement on Fairness. Employee acknowledges that: (i) this Agreement
has been specifically bargained between the parties and reviewed by Employee,
(ii) Employee has had an opportunity to obtain legal counsel to review this
Agreement, and (iii) the covenants made by and duties imposed upon Employee
hereby are fair, reasonable and minimally necessary to protect the legitimate
business interests of the Company, and such covenants and duties will not place
an undue burden upon Employee’s livelihood in the event of termination of
Employee’s employment by the Company and the strict enforcement of the covenants
contained herein.


4.7     Equitable Relief and Remedies. Employee acknowledges that any breach of
this Agreement will cause substantial and irreparable harm to the Company for
which money damages would be an inadequate remedy. Accordingly, notwithstanding
the provisions of Article V below, the Company shall in any such event be
entitled to seek injunctive and other forms of equitable relief to prevent such
breach and the prevailing party shall be entitled to recover from the other, the
prevailing party’s costs (including, without limitation, reasonable attorneys’
fees) incurred in connection with enforcing this Agreement, in addition to any
other rights or remedies available at law, in equity, by statute or pursuant to
Article V below.


ARTICLE V


AGREEMENT TO SUBMIT ALL EXISTING OR FUTURE DISPUTES
TO BINDING ARBITRATION


The Company and Employee agree that any controversy or claim arising out of or
related to this Agreement or Employee’s employment with or termination by the
Company that is not resolved by the parties shall be settled by arbitration
administered by the American Arbitration Association under its National Rules
for the Resolution of Employment Disputes. Said arbitration shall be conducted
in Lexington, Kentucky. The parties further agree that the arbitrator may
resolve issues of contract interpretation as well as law and award damages, if
any, to the extent provided by the Agreement or applicable law. The parties
agree that the costs of the arbitrator’s services shall be borne by the Company.
The parties further agree that the arbitrator’s decision will be final and
binding and enforceable in any court of competent jurisdiction. In addition to
the A.A.A.’s Arbitration Rules and unless otherwise agreed to by the parties,
the following rules shall apply:


(a)     Each party shall be entitled to discovery exclusively by the following
means: (i) requests for admission, (ii) requests for production of documents,
(iii) up to fifteen (15) written interrogatories (with any subpart to be counted
as a separate interrogatory), and (iv) depositions of no more than six
individuals.


9



--------------------------------------------------------------------------------






(b)     Unless the arbitrator finds that delay is reasonably justified or as
otherwise agreed to by the parties, all discovery shall be completed, and the
arbitration hearing shall commence within five months after the appointment of
the arbitrator.


(c)     Unless the arbitrator finds that delay is reasonably justified, the
hearing will be completed, and an award rendered within thirty (30) days of
commencement of the hearing.


The arbitrator’s authority shall include the ability to render equitable types
of relief and, in such event, any aforesaid court may enter an order enjoining
and/or compelling such actions or relief ordered or as found by the arbitrator.
The arbitrator also shall make a determination regarding which party’s legal
position in any such controversy or claim is the more substantially correct (the
“Prevailing Party”) and the arbitrator shall require the other party to pay the
legal and other professional fees and costs incurred by the Prevailing Party in
connection with such arbitration proceeding and any necessary court action.


Notwithstanding the foregoing provisions of this Article V, the parties
expressly agree that a court of competent jurisdiction may enter a temporary
restraining order or an order enjoining a breach of Article IV of this Agreement
without submission of the underlying dispute to an arbitrator. Such remedy shall
be cumulative and nonexclusive, and shall be in addition to any other remedy to
which the parties may be entitled.


ARTICLE VI


GENERAL PROVISIONS


6.1     Notices. Any and all notices provided for in this Agreement shall be
given in writing and shall be deemed given to a party at the earlier of (i) when
actually delivered to such party, or (ii) when mailed to such party by
registered or certified mail (return receipt requested) or sent to such party by
courier, confirmed by receipt, and addressed to such party at the address
designated below for such party as follows (or to such other address for such
party as such party may have substituted by notice pursuant to this Section
6.1):


(a) If to the Company:
Tempur Sealy International, Inc.
1000 Tempur Way
Lexington, KY 40511
Attention: Chief Executive Officer


With a copy to Senior Vice President and General Counsel



(b) If to Employee:
Bhaskar Rao







10



--------------------------------------------------------------------------------




6.2     Entire Agreement. This Agreement, together with the exhibits hereto,
contains the entire understanding and the full and complete agreement of the
parties and supersedes and replaces any prior understandings and agreements
among the parties with respect to the subject matter hereof.


6.3     Miscellaneous. This Agreement may be altered, amended or modified only
in writing, signed by both of the parties hereto, except that either party may
update its address set forth in Section 6.1 by providing a notice of the updated
address in the manner set forth in Section 6.1. Headings included in this
Agreement are for convenience only and are not intended to limit or expand the
rights of the parties hereto. References to Sections herein shall mean sections
of the text of this Agreement, unless otherwise indicated.


6.4     Assignability. This Agreement and the rights and duties set forth herein
may not be assigned by either of the parties without the express written consent
of the other party. This Agreement shall be binding on and inure to the benefit
of each party and such party’s respective heirs, legal representatives,
successors and assigns.


6.5     Severability. If any court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then such invalidity or
unenforceability shall have no effect on the other provisions hereof, which
shall remain valid, binding and enforceable and in full force and effect, and
such invalid or unenforceable provision shall be construed in a manner so as to
give the maximum valid and enforceable effect to the intent of the parties
expressed therein.


6.6     Waiver of Breach. The waiver by either party of the breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by either party.


6.7     Governing Law; Jurisdiction; Construction. This Agreement shall be
governed by the internal laws of the Commonwealth of Kentucky, without regard to
any rules of construction that would require application of the laws of another
jurisdiction. Any legal proceeding related to this Agreement and permitted under
Section 4.7 and Article V hereof must be litigated in an appropriate Kentucky
state or federal court, and both the Company and the Employee hereby consent to
the exclusive jurisdiction of the Commonwealth of Kentucky for this purpose. The
parties agree that they have been represented by counsel during the negotiation
and execution of this Agreement, and accordingly each party waives the
application of any law, holding or rule of construction providing that
ambiguities in an agreement or other document will be construed against the
party responsible for the drafting thereof.


6.8.     Effective Date. The terms and conditions of this Agreement shall be
effective as of the Effective Date.


6.9.     Tax Compliance.


(a)     The Company may withhold from any amounts payable hereunder any amounts
required to be withheld under federal, state or local law and any other
deductions authorized by Employee. The Company and the Employee agree that they
will execute any and all amendments to this Agreement as they mutually agree in
good faith may be necessary to ensure compliance with


11



--------------------------------------------------------------------------------




the provisions of Section 409A (together with any implementing regulations,
“Section 409A”) of the Code while preserving insofar as possible the economic
intent of the respective provisions, so that Employee will not be subject to any
tax (including interest and penalties) under Section 409A.
(b)     For purposes of Section 409A, the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments.
(c)     With respect to any reimbursement of expenses of, or any provision of
in-kind benefits to, the Employee, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (1) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (2) the reimbursement of an eligible expense shall be made no later than
the end of the year after the year in which such expense was incurred; and (3)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.


(d)     Notwithstanding anything to the contrary in this Agreement, if Employee
is a “specified employee” as determined pursuant to Section 409A as of the date
of Employee’s “separation from service” as defined in Treasury Regulation
Section 1.409A-1(h) (or any successor regulation) and if any payments or
entitlements provided for in this Agreement constitute a “deferral of
compensation” within the meaning of Section 409A and cannot be paid or provided
in the manner provided herein without subjecting Employee to additional tax,
interest or penalties under Section 409A, then any such payment or entitlement
which is payable during the first six months following Employee’s “separation
from service” shall be paid or provided to Employee in a cash lump-sum on the
first business day of the seventh calendar month immediately following the month
in which Employee’s “separation from service” occurs or, if earlier, upon the
Employee’s death. In addition, any payments or benefits due hereunder upon a
termination of Employee’s employment which are a “deferral of compensation”
within the meaning of Section 409A shall only be payable or provided to Employee
(or Employee’s estate) upon a “separation from service” as defined in Section
409A. Finally, for the purposes of this Agreement, amounts payable under Section
3.2 shall be deemed not to be a “deferral of compensation” subject to Section
409A to the extent provided in the exceptions in Treasury Regulation Sections
1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation pay plans,”
including the exception under subparagraph (iii)) and other applicable
provisions of Treasury Regulation Section 1.409A-1 – A-6.


(e)    Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (for example, "payment shall be made within thirty
(30) days following the date of termination"), the actual date of payment within
the specified period shall be within the sole discretion of the Company. In no
event may Employee, directly or indirectly, designate the calendar year of any
payment to be made under this Agreement, to the extent such payment is subject
to Code Section 409A.




12



--------------------------------------------------------------------------------




(f) The Company makes no representation or warranty and shall have no liability
to Employee or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Code Section 409A but
do not satisfy an exemption from, or the conditions of, Code Section 409A.


6.10    Clawback Policy. Employee acknowledges receipt of a copy of the
Company’s Clawback Policy, and acknowledges and agrees that all performance
bonuses awarded pursuant to Section 2.2 and all equity awards pursuant to
Section 2.3 will be subject to the Clawback Policy or any amended version
thereof and any other clawback policy adopted by the Board of Directors of the
Company, in each case to the extent the Clawback Policy or any other clawback
policy applies by its terms to Employee. The Employee agrees that he is
obligated to cooperate with, and provide any and all assistance necessary to,
the Company to recover or recoup any bonuses paid under this Agreement or awards
or amounts paid under the Company’s Amended and Restated 2013 Equity Incentive
Plan (“EIP”) and that are subject to clawback pursuant to the Clawback Policy or
any other such clawback policy. Such cooperation and assistance shall include,
but is not limited to, executing, completing and submitting any documentation
necessary to recover or recoup any bonuses paid under this Agreement or any
equity awards or amounts paid under the EIP from the Employee’s accounts, or
pending or future compensation or equity awards.






[Remainder of Page Intentionally Left Blank]


13



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year written above.


COMPANY:


TEMPUR SEALY INTERNATIONAL, INC.






/s/ Carmen Dabiero____________________________________
By:    Carmen Dabiero
Title:     Senior Vice President, Human Resources




EMPLOYEE:






/s/ Bhaskar Rao_______________________________________
By:    Bhaskar Rao




WITNESSED BY:






/s/ William H. Dorton__________________________________
By:    William H. Dorton
Title:     Director, Corporate and Securities Counsel


Date: October 13, 2017




Exhibits:


Exhibit A
Competitive Enterprises of the Company and its Affiliates
Exhibit B
Restricted Stock Unit Award Agreement
Exhibit C
2017 Performance Restricted Stock Unit Award Agreement
 
 







[Signature Page to Employment and Non-Competition Agreement]


14



--------------------------------------------------------------------------------




Exhibit A


Competitive Enterprises of the Company and its Affiliates




Ace
AH Beard
Auping
Ashley Sleep
Aviya
Bedshed
Better Bed
Bohus
Botafogo
Boyd
Bruno
Carpe Diem
Carpenter
Carolina Mattress
Casper
Cauval Group
Chaide & Chaide
Classic Sleep Products
Coin
Colunex
Copel
Comforpedic
Comfort Group
Comfort Solutions
COFEL group
Correct
De Rucci
Diamona
Doremo Octaspring
Dorelan
Dreams
Drommeland
Dunlopillo
Duxiana
Eastborne
El Corte Ingles
Eminflex
Englander
Eve
Falafella
Flex Group of Companies



15



--------------------------------------------------------------------------------




Foamex
Forty Winks
Furniture Villge
France Bed
Future Foam
Harrisons
Harvey Norman Group
Hastens
Helix Sleep
Hilding Anders Group
Hyundai Retail Group
Hypnos
IBC
Jysk Group
KayMed
King Koil
Kingsdown
Koala
Lady Americana
Land and Sky
Leesa Sleep
Leggett & Platt
Lo Monaco
Lotte Retail Group
Luna
Lutz Group
Magniflex
Metzler
Myers
Nature’s Sleep (GhostBed)
Optimo
Ortobom
Per Dormire
Purple, Inc.
Natura
Natures Rest
Park Place
Permaflex
Pikolin Group
Recticel Group
Relyon
Restonic
Reverie
Rosen
Rowe



16



--------------------------------------------------------------------------------




Saatva
Sapsa Bedding
Select Comfort
Serta and any direct or indirect parent company
Silentnight
Simba
Simmons Company/Beautyrest and any direct or indirect parent company
Sinomax
Sleep Innovations
Sleepmaker
Spring Air
Steinhoff
Sterling
Stobel
Swiss Comfort
Swiss Sense
Tediber
Therapedic
Tuft and Needle
Whisper



RETAILERS


Ashley
Innovative Mattress Solutions
Mattress Firm/Steinhoff
Sleepy’s
Wayfair









17



--------------------------------------------------------------------------------


Exhibit B


TEMPUR SEALY INTERNATIONAL, INC.
2013 EQUITY INCENTIVE PLAN
Restricted Stock Unit Award Agreement
Bhaskar Rao
This Restricted Stock Unit Award Agreement (this “Agreement”), dated as of
October 13, 2017, is between Tempur Sealy International, Inc., a corporation
organized under the laws of the State of Delaware (the “Company”), and the
individual identified below (the “Recipient”).
1.Award of Restricted Stock Units. Pursuant and subject to the Company’s Amended
and Restated 2013 Equity Incentive Plan (as the same may be amended from time to
time, the “Plan”), the Company grants the Recipient an award (the “Award”) for
______ restricted stock units (“Restricted Stock Units”), each representing the
right to a share of the common stock, par value $0.01 per share (the “Common
Stock”), of the Company (the “Stock”) on and subject to the terms and conditions
of this Agreement. This Award is granted as of October 13, 2017 (the “Grant
Date”) and is intended to qualify as a Qualified Performance-Based Award.
2.    Rights of Restricted Stock Units. If the Company declares and pays a
dividend or other distribution with respect to the outstanding Common Stock
(collectively “Stock Payments”) at or before the issuance of the Stock to the
Recipient pursuant to Section 4(g), then the Company shall pay to the Recipient,
at the time it delivers the Stock pursuant to Section 4(g) (the “Delivered
Shares”), the Stock Payments that would have been paid on the Delivered Shares
had they been outstanding at the time the Stock Payments were made. In no event
will any Stock Payment be paid to the Recipient prior to delivery of Delivered
Shares, and if the Restricted Stock Units do not vest for any reason then no
Stock Payments will ever be paid with respect thereto and all rights thereto
will be forfeited. Except for the contingent rights described in the preceding
sentence, unless and until the vesting conditions of the Award have been
satisfied and the Recipient has received the shares of Stock in accordance with
the terms and conditions described herein, the Recipient shall have none of the
attributes of ownership with respect to such shares of Stock.
3.    Vesting Period and Rights; Taxes; and Filings.
(a)    Vesting Period and Rights. The Award will vest in four equal installments
on the first four anniversaries of the Grant Date (each “Vesting Date”), unless
the Award terminates or vests earlier in accordance with paragraph (c) below or
Section 4 or 5 hereof. Subject to the provisions of Sections 4 and 5 below, any
vesting is subject to the Recipient continuing to be employed by the Company or
an Affiliate of the Company on the applicable Vesting Date. Any Restricted Stock
Units that have been vested as described above are referred to herein as “Vested
RSUs”.


1



--------------------------------------------------------------------------------




(b)    Taxes. The Recipient is required to provide sufficient funds to pay all
withholding taxes. Pursuant to the Plan, the Company shall have the right to
require the Recipient to remit to the Company an amount sufficient to satisfy
federal, state, local or other withholding tax requirements if, when, and to the
extent required by law (whether so required to secure for the Company an
otherwise available tax deduction or otherwise) attributable to the Award
awarded under this Agreement, including without limitation, the award or lapsing
of stock restrictions on the Award. The obligations of the Company under this
Agreement shall be conditional on satisfaction of all such withholding
obligations and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
Recipient. However, in such cases Recipient may elect, subject to any reasonable
administrative procedures for timely compliance established by the Committee, to
satisfy an applicable withholding requirement, in whole or in part, by having
the Company withhold a portion of the shares of Stock to be issued under the
Award to satisfy the Recipient’s tax obligations. The Recipient may only elect
to have shares of Stock withheld having a Market Value on the date the tax is to
be determined equal to at least the minimum statutory total withholding taxes
arising upon the vesting of the Award or such higher amount approved by the
Committee. If the Recipient has not submitted an election on or before the
thirtieth (30) day prior to a Vesting Date, Recipient shall be deemed to have
elected to have shares withheld from the shares of Stock to be issued under the
Award to satisfy the Recipient’s tax obligation in an amount equal to the
minimum statutory total withholding taxes. All elections shall be irrevocable,
made in writing, signed by the Recipient, and shall be subject to any
restrictions or limitations that the Committee deems appropriate. In addition,
if shares of Stock are withheld as provided above, in lieu of issuing a
fractional share of Stock as a result of such withholding the Company will pay
cash to the Recipient in an amount equal to the Market Value of such fractional
share.
(c)    Performance Condition for Vesting. Notwithstanding anything in this
Agreement to the contrary, if the Company does not achieve positive Profits for
2018, then all Restricted Stock Units (whether or not Vested RSUs) shall
terminate immediately and be forfeited. The calculation of Profits is described
in Appendix B hereto.
(d)    Filings. The Recipient is responsible for any filings required under
Section 16 of the Securities Exchange Act of 1934 and the rules thereunder.
4.    Termination of Employment. If the Recipient’s employment with the Company
or an Affiliate of the Company terminates prior to the fourth anniversary of the
Grant Date, including because the Recipient’s employer ceases to be an
Affiliate, the right to the Restricted Stock Units and the Stock shall be as
follows:
(a)    Death. If the Recipient dies, the Restricted Stock Units granted
hereunder will vest immediately and the person or persons to whom the
Recipient’s rights shall pass by will or the laws of descent and distribution
shall be entitled to receive all of the Stock with respect thereto, subject to
meeting the performance test in Section 3(c).
(b)    Long-Term Disability. If the Company or an Affiliate of the Company
terminates the Recipient’s employment as a result of long-term disability
(within the meaning


2



--------------------------------------------------------------------------------




of Section 409A of the Code), the Restricted Stock Units granted hereunder will
vest immediately and Recipient shall be entitled to receive all of the Stock
with respect thereto, subject to meeting the performance test in Section 3(c).
(c)    By the Company For Cause or By the Recipient Without Good Reason. If the
Recipient ceases to be an employee of the Company or an Affiliate of the Company
due to the Recipient’s termination by the Company or such Affiliate For Cause or
if the Recipient resigns or otherwise terminates his employment without Good
Reason, including by any Retirement that is not an Approved Retirement or the
Recipient’s voluntary departure, the Recipient’s right to such Restricted Stock
Units and the Stock granted hereunder shall be forfeited, no Stock shall be
issued and the Restricted Stock Units shall be cancelled. The terms “For Cause”,
“Good Reason”, “Retirement” and “Approved Retirement” are defined below.
(d)    By the Company Other Than For Cause or By the Recipient for Good Reason.
If the Recipient ceases to be an employee of the Company or an Affiliate of the
Company due to the Recipient’s termination by the Company or such Affiliate
other than For Cause, by his resignation for Good Reason, or due to Recipient’s
employer ceasing to be an Affiliate (in the absence of a Change of Control),
then subject to meeting the performance test in Section 3(c), (i) if the
termination occurs prior to the first Vesting Date, the Recipient shall be
entitled to receive a pro rata portion of the Restricted Stock Units on the
remaining Vesting Dates and the balance shall be cancelled and no Stock issued
therefore, and (ii) if the termination occurs on or after the first Vesting
Date, the Recipient shall be entitled to receive all the Restricted Stock Units,
as and when they become vested on the applicable Vesting Date. For purposes of
clause (i) of the preceding sentence, “pro rata portion” means the number of
Restricted Stock Units granted multiplied by the number of full calendar months
that elapsed from the Grant Date to the date of termination, divided by 12.
Notwithstanding the foregoing, no Stock shall be issued and all of Recipient’s
rights to the Restricted Stock Units and the Stock hereunder shall be forfeited,
expire and terminate unless (i) the Company shall have received a release of all
claims from the Recipient in a form approved by the Compensation Committee (the
“Committee”) of the Board of Directors (“Release and Waiver”) (and said Release
and Waiver shall have become irrevocable in accordance with its terms) prior to
the next applicable Vesting Date (or if earlier, the deadline established in the
form of release delivered by the Company to Recipient for execution) and (ii)
the Recipient shall have complied with the covenants set forth in Section 10 of
this Agreement.
(e)    Approved Retirement. In the event of the Recipient’s Approved Retirement,
the Committee may at its discretion consent to the continued vesting of a
pro-rata portion of the Restricted Stock Units on the remaining Vesting Dates
and the balance shall be cancelled and no Stock issued therefor. For this
purpose, “pro-rata portion” means (i) the number of Restricted Stock Units
granted multiplied by the actual number of full calendar months that elapsed
from the Grant Date to the date of such Approved Retirement and then divided by
48 less (ii) the number of Restricted Stock Units already vested.
Notwithstanding the foregoing, no Stock shall be issued and all of Recipient’s
rights to the Restricted Stock Units and Stock hereunder shall be forfeited,
expire and terminate unless (i) the Company shall have received a Release and
Waiver from the Recipient (and said Release and Waiver shall


3



--------------------------------------------------------------------------------




have become irrevocable in accordance with its terms) prior to the next
applicable Vesting Date (or if earlier, the deadline established in the form of
release delivered by the Company to Recipient for execution) and (ii) the
Recipient shall have complied with the covenants set forth in Section 10 of this
Agreement. If the Committee shall for any reason decline to consent to continued
vesting on the Recipient’s Approved Retirement, then the provisions of
subsection (c) above shall instead apply.
(f)    Definitions. As used in this Agreement:
(i)    “Change of Control” shall have the meaning set forth in the Plan,
provided, that no event or transaction shall constitute a Change of Control for
purposes of this Agreement unless it also qualifies as a change of control for
purposes of Section 409A of the Code;
(ii)    “Employee”, “employment”, “termination of employment” and “cease to be
employed,” and other words or phrases of similar import, shall mean the
continued provision of substantial services to the Company or any of its
Affiliates (or the cessation or termination of such services) whether as an
employee, consultant or director.
(iii)     “Employment Agreement” shall mean the Employment and Non-Competition
Agreement, dated as of October 13, 2017, between the Company and Employee, as
amended and in effect from time to time.
(iv)    “For Cause” shall have the meaning assigned to such term in the
Employment Agreement;
(v)     “Good Reason” shall have the meaning assigned to such term in the
Employment Agreement; and
(vi)    “Approved Retirement” shall mean any retirement of the Recipient that
the Committee determines in its sole discretion shall be treated as an “Approved
Retirement” for purposes of this Agreement.
(g)    Payment. In all cases, payment (i.e., issuance of the Stock and payment
of any applicable Stock Payments as provided in Section 2) with respect to any
Vested RSUs shall be made promptly and, in any event, within twenty (20) days
following the later of (x) the applicable Vesting Date or the date of any
accelerated vesting as described in Section 4(a), Section 4(b) or Section 4(d)
above and (y) the determination of whether the performance goal in Section 3(c)
has been met. For this purpose, Restricted Stock Units continuing to vest on
account of (i) a termination of employment by the Company or its Affiliates
other than For Cause, (ii) Recipient’s resignation for Good Reason, (iii)
Recipient’s employer ceasing to be an Affiliate (in the absence of a Change of
Control) or (iv) an Approved Retirement, shall continue to vest as provided
above only if the Company has received the required Release and Waiver, but
delivery of the Stock and payment of any applicable Stock Payments as provided
in Section 2 on or after the next applicable Vesting Date pursuant to this
paragraph (g) shall


4



--------------------------------------------------------------------------------




not obviate the need to comply with the covenants contained in Section 10 until
the Covenant Termination Date in order to retain the Stock then delivered.
5.    Change of Control Provisions. Pursuant to the Change of Control provisions
of Section 9 of the Plan and notwithstanding anything herein to the contrary if
a Change of Control occurs, this Agreement shall remain in full force and effect
in accordance with its terms subject to the following. In the event of such
Change of Control:
(a)    if the Recipient’s employment is terminated by the Company or an
Affiliate of the Company other than For Cause or if the Recipient resigns for
Good Reason within twelve (12) months after the occurrence of a Change of
Control, all of the Recipient’s Restricted Stock Units shall immediately vest as
of such date and Recipient shall be entitled to receive all of the Stock
promptly and, in any event, within twenty (20) days after the date of such
termination of employment; and
(b)    if the Restricted Stock Units are not assumed, converted or replaced by a
successor organization following such Change of Control, all of the Recipient’s
Restricted Stock Units shall immediately vest as of such date and Recipient
shall be entitled to receive all of the Stock promptly and, in any event, within
twenty (20) days after the date of the Change of Control.
(c)    The Company (or any successor organization) may require the Recipient to
enter into a restricted stock unit award agreement that replaces this Agreement
and reflects the terms described above.
6.    Other Provisions.
(a)    This Award of Restricted Stock Units does not give the Recipient any
right to continue to be employed by the Company or any of its Affiliates, or
limit, in any way, the right of the Company or its Affiliates to terminate the
Recipient’s employment, at any time, for any reason not specifically prohibited
by law.
(b)    The Company is not liable for the non-issuance or non-transfer, nor for
any delay in the issuance or transfer of any shares of Stock due to the
Recipient upon the Vesting Date (or, if vesting of the Restricted Stock Units is
accelerated pursuant to Section 4 or 5, such earlier date) with respect to
vested Restricted Stock Units which results from the inability of the Company to
obtain, from each regulatory body having jurisdiction, all requisite authority
to issue or transfer shares of common stock of the Company if counsel for the
Company deems such authority necessary for the lawful issuance or transfer of
any such shares. Acceptance of this Award constitutes the Recipient’s agreement
that the shares of Stock subsequently acquired hereunder, if any, will not be
sold or otherwise disposed of by the Recipient in violation of any applicable
securities laws or regulations.
(c)    The Award, the Restricted Stock Units and entitlement to the Stock are
subject to this Agreement and Recipient’s acceptance hereof shall constitute the
Recipient’s agreement to any administrative regulations of the Committee of the
Board. In the event of


5



--------------------------------------------------------------------------------




any inconsistency between this Agreement and the provisions of the Plan, the
provisions of the Plan shall prevail.
(d)    All decisions of the Committee upon any questions arising under the Plan
or under these terms and conditions shall be conclusive and binding, including,
without limitation, those decisions and determinations to adjust the Restricted
Stock Units made by the Committee pursuant to the authority granted under
Section 8.4(d) of the Plan.
(e)    Except as provided in Section 6.4 of the Plan, no right hereunder related
to the Award or these Restricted Stock Units and no rights hereunder to the
underlying Stock shall be transferable (except by will or the laws of descent
and distribution) until such time, if ever, that the Stock is earned and
delivered.
7.    Incorporation of Plan Terms. This Award is granted subject to all of the
applicable terms and provisions of the Plan, including but not limited to
Section 8 of the Plan, “Adjustment Provisions”, and the limitations on the
Company's obligation to deliver Stock upon vesting set forth in Section 10 of
the Plan, “Settlement of Awards”. Capitalized terms used but not defined herein
shall have the meaning assigned under the Plan. In the event of any conflict
between the terms of this Agreement and the terms of the Plan, the provisions of
the Plan shall control.
8.    Miscellaneous. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without regard to the
conflict of laws principles thereof and shall be binding upon and inure to the
benefit of any successor or assign of the Company and any executor,
administrator, trustee, guardian, or other legal representative of the
Recipient. This Agreement may be executed in one or more counterparts all of
which together shall constitute one instrument.
9.    Tax Consequences.
(a)    The Company makes no representation or warranty as to the tax treatment
of this Award, including upon the issuance of the Stock or upon the Recipient’s
sale or other disposition of the Stock. The Recipient should rely on his own tax
advisors for such advice. Notwithstanding the foregoing, the Recipient and the
Company hereby acknowledge that both the Recipient and the Company may be
subject to certain obligations for tax withholdings, social security taxes and
other applicable taxes associated with the vesting of the Restricted Stock Units
or the Stock by the Recipient pursuant to this Agreement. The Recipient hereby
affirmatively consents to the transfer between his or her employer and the
Company of any and all personal information necessary for the Company and his
employer to comply with its obligations.
(b)    All amounts earned and paid pursuant to this Agreement are intended to
be paid in compliance with, or on a basis exempt from, Section 409A of the
Code.  This Agreement, and all terms and conditions used herein, shall be
interpreted and construed consistent with that intent.  However, the Company
does not warrant all such payments will be exempt from, or paid in compliance
with, Section 409A.  The Recipient bears the entire risk


6



--------------------------------------------------------------------------------




of any adverse federal, state or local tax consequences and penalty taxes which
may result from payments made on a basis contrary to the provisions of Section
409A or comparable provisions of any applicable state or local income tax laws.
10.    Certain Remedies.
(a)    If at any time prior to the later of (y) the last day of the two (2) year
period after termination of the Recipient’s employment with the Company and its
Affiliates and (z) the last Vesting Date (the later of such days being the
“Covenant Termination Date”), any of the following occur:
(i)    the Recipient unreasonably refuses to comply with lawful requests for
cooperation made by the Company, its board of directors, or its Affiliates;
(ii)    the Recipient accepts employment or a consulting or advisory engagement
with (A) any Competitive Enterprise (as defined in Section 10(c)) of the Company
or its Affiliates, or (B) any Significant Retailer (as defined in Section
10(d)), or the Recipient otherwise engages in competition with the Company or
its Affiliates;
(iii)    the Recipient acts against the interests of the Company and its
Affiliates, including recruiting or employing, or encouraging or assisting the
Recipient’s new employer to recruit or employ an employee of the Company or any
Affiliate without the Company’s written consent;
(iv)    the Recipient fails to protect and safeguard while in his possession or
control, or surrender to the Company upon termination of the Recipient’s
employment with the Company or any Affiliate or such earlier time or times as
the Company or its board of directors or any Affiliate may specify, all
documents, records, tapes, disks and other media of every kind and description
relating to the business, present or otherwise, of the Company and its
Affiliates and any copies, in whole or in part thereof, whether or not prepared
by the Recipient;
(v)    the Recipient solicits or encourages any person or enterprise with which
the Recipient has had business-related contact, who has been a customer of the
Company or any of its Affiliates, to terminate its relationship with any of
them;
(vi)    the Recipient takes any action or makes any statement, written or oral,
that disparages the business, products, services or management of Company or its
Affiliates, or any of their respective directors, officers, agents, or
employees, or the Recipient takes any action that is intended to, or that does
in fact, damage the business or reputation of the Company or its Affiliates, or
the personal or business reputations of any of their respective directors,
officers, agents, or employees, or that interferes with, impairs or disrupts the
normal operations of the Company or its Affiliates; or
(vii)    the Recipient breaches any confidentiality obligations the Recipient
has to the Company or an Affiliate, the Recipient fails to comply with the
policies


7



--------------------------------------------------------------------------------




and procedures of the Company or its Affiliates for protecting confidential
information, the Recipient uses confidential information of the Company or its
Affiliates for his own benefit or gain, or the Recipient discloses or otherwise
misuses confidential information or materials of the Company or its Affiliates
(except as required by applicable law); then
(1)    this Award shall terminate and be cancelled effective as of the date on
which the Recipient entered into such activity, unless terminated or cancelled
sooner by operation of another term or condition of this Agreement or the Plan;
(2)    any Stock acquired and held by the Recipient pursuant to the Award during
the Applicable Period (as defined below) may be repurchased by the Company at a
purchase price of $0.01 per share; and
(3)    any after-tax proceeds realized by the Recipient from the sale of Stock
acquired through the Award during the Applicable Period or realized from the
receipt of Stock Payments pursuant to Section 2 shall be paid by the Recipient
to the Company.
(b)    The term “Applicable Period” shall mean the period commencing on the
later of the date of this Agreement or the date which is one (1) year prior to
the Recipient’s termination of employment with the Company or any Affiliate and
ending on the Covenant Termination Date.
(c)    The term “Competitive Enterprise” shall mean a business enterprise that
engages in, or owns or controls a significant interest in, any entity that
engages in, the manufacture, sale or distribution of mattresses or pillows or
other bedding products or other products competitive with the Company’s
products. Competitive Enterprise shall include, but not be limited to, the
entities set forth on Appendix A hereto, which may be amended by the Company
from time to time upon notice to the Recipient. At any time the Recipient may
request in writing that the Company make a determination whether a particular
enterprise is a Competitive Enterprise. Such determination will be made within
fourteen (14) days after the receipt of sufficient information from the
Recipient about the enterprise, and the determination will be valid for a period
of ninety (90) days from the date of determination.
(d)    The term “Significant Retailer” means those retailers identified in
Appendix A hereto under the heading “RETAILERS.” The Recipient acknowledges that
the Significant Retailers may now or in the future compete directly or
indirectly with the Company, and that, whether or not a Significant Retailer
competes directly with the Company, the Recipient because of his knowledge of
the industry and his knowledge of confidential information about the Company’s
commercial relationships with many large retailers, including one or more of the
Significant Retailers, could damage the Company’s competitive position and
business if he worked with a Significant Retailer in any of the capacities
described above.
11.    Right of Set Off. By executing this Agreement, the Recipient consents to
a deduction from any amounts the Company or any Affiliate owes the Recipient
from time to time, to the extent of the amounts the Recipient owes the Company
under Section 10 above, provided that this set-off right may not be applied
against wages, salary or other amounts payable


8



--------------------------------------------------------------------------------




to the Recipient to the extent that the exercise of such set-off right would
violate any applicable law. If the Company does not recover by means of set-off
the full amount the Recipient owes the Company, calculated as set forth above,
the Recipient agrees to pay immediately the unpaid balance to the Company upon
the Company’s demand.
12.    Nature of Remedies.
(a)    The remedies set forth in Sections 10 and 11 above are in addition to any
remedies available to the Company and its Affiliates in any non-competition,
employment, confidentiality or other agreement, and all such rights are
cumulative. The exercise of any rights hereunder or under any such other
agreement shall not constitute an election of remedies.
(b)    The Company shall be entitled to place a legend on any certificate
evidencing any Stock acquired upon vesting of this Award referring to the
repurchase right set forth in Section 10(a) above. The Company shall also be
entitled to issue stop transfer instructions to the Company’s stock transfer
agent in the event the Company believes that any event referred to in
Section 10(a) has occurred or is reasonably likely to occur.
13.    Clawback Policy. The Recipient acknowledges receipt of a copy of the
Company’s Clawback Policy, and acknowledges and agrees that all shares of stock
issued under this Agreement will be subject to the Clawback Policy or any
amended version thereof and any other clawback policy adopted by the Board of
Directors of the Company, in each case to the extent the Clawback Policy or any
other clawback policy applies by its terms to the Recipient. By accepting this
Award, the Recipient agrees that he is obligated to cooperate with, and provide
any and all assistance necessary to, the Company to recover or recoup any Award
or amounts paid under the Plan subject to clawback pursuant to the Clawback
Policy or any such other clawback policy. Such cooperation and assistance shall
include, but is not limited to, executing, completing and submitting any
documentation necessary to recover or recoup any Award or amounts paid under the
Plan from the Recipient’s accounts, or pending or future compensation or Awards.
[Remainder of page intentionally left blank]


9



--------------------------------------------------------------------------------






In Witness Whereof, the parties have executed this Restricted Stock Unit Award
Agreement as a sealed instrument as of the date first above written.
TEMPUR SEALY INTERNATIONAL, INC.
 
By:
 
Name:
 
Title:
 
 
RECIPIENT
 
 
Recipient signature
 
Bhaskar Rao
Name of Recipient







10



--------------------------------------------------------------------------------






Appendix A


Competitive Enterprises of the Company and its Affiliates
Ace
AH Beard
Auping
Ashley Sleep
Aviya
Bedshed
Better Bed
Bohus
Botafogo
Boyd
Bruno
Carpe Diem
Carpenter
Carolina Mattress
Casper
Cauval Group
Chaide & Chaide
Classic Sleep Products
Coin
Colunex
Copel
Comforpedic
Comfort Group
Comfort Solutions
COFEL group
Correct
De Rucci
Diamona
Doremo Octaspring
Dorelan
Dreams
Drommeland
Dunlopillo
Duxiana
Eastborne
El Corte Ingles
Eminflex
Englander
Eve
Falafella



11



--------------------------------------------------------------------------------




Flex Group of Companies
Foamex
Forty Winks
Furniture Villge
France Bed
Future Foam
Harrisons
Harvey Norman Group
Hastens
Helix Sleep
Hilding Anders Group
Hyundai Retail Group
Hypnos
IBC
Jysk Group
KayMed
King Koil
Kingsdown
Koala
Lady Americana
Land and Sky
Leesa Sleep
Leggett & Platt
Lo Monaco
Lotte Retail Group
Luna
Lutz Group
Magniflex
Metzler
Myers
Nature’s Sleep (GhostBed)
Optimo
Ortobom
Per Dormire
Purple, Inc.
Natura
Natures Rest
Park Place
Permaflex
Pikolin Group
Recticel Group
Relyon
Restonic
Reverie
Rosen



12



--------------------------------------------------------------------------------




Rowe
Saatva
Sapsa Bedding
Select Comfort
Serta and any direct or indirect parent company
Silentnight
Simba
Simmons Company/Beautyrest and any direct or indirect parent company
Sinomax
Sleep Innovations
Sleepmaker
Spring Air
Steinhoff
Sterling
Stobel
Swiss Comfort
Swiss Sense
Tediber
Therapedic
Tuft and Needle
Whisper



RETAILERS


Ashley
Innovative Mattress Solutions
Mattress Firm/Steinhoff
Sleepy’s
Wayfair





13



--------------------------------------------------------------------------------






Appendix B


PERFORMANCE METRICS FOR THE AWARD
DETERMINATION OF FINAL AWARD
(a)    Target Based on Positive Profits. 100% of the Restricted Stock Units will
be forfeited if the Company does not achieve positive Profits (i.e. greater than
zero) for the year ended December 31, 2018. Any Restricted Stock Units not
forfeited will remain subject to the vesting provisions of Section 3 and the
provisions of Section 4 of the Agreement.
(b)    Definitions and Method of Calculating Performance Metrics. Whether the
Performance Metric has been met shall be determined pursuant to the following
provisions and rules:
As used in this Appendix B:
Profits: means, for 2018, the Company’s consolidated income before income taxes
for 2018, determined in accordance with generally accepted accounting principles
and derived from the Company’s audited consolidated financial statements for
2018 as included in the Company’s annual report on Form 10-K filed with the
Securities and Exchange Commission, in each case subject to adjustment as set
forth in this paragraph (b).
Mandatory Adjustments:  The Compensation Committee shall be required to make
adjustments to the targets set forth in paragraph (a) above to exclude the
effects of acquisitions or divestitures of businesses, or asset acquisitions or
dispositions outside the ordinary course of business (including costs to
restructure or integrate the newly acquired business or assets); labor union
actions; effects of changes in tax laws; effects of changes in accounting
principles; costs associated with the financing, refinancing or prepayment of
debt, or recapitalization or similar event affecting the capital structure of
the Company; or a merger, consolidation, acquisition of property or shares,
separation, spin off, reorganization, stock rights offering, liquidation, or
similar event affecting the Company or any of its Subsidiaries.






14



--------------------------------------------------------------------------------


Exhibit C


TEMPUR SEALY INTERNATIONAL, INC.
AMENDED AND RESTATED 2013 EQUITY INCENTIVE PLAN
LONG-TERM INCENTIVE PLAN
2017 Performance Restricted Stock Unit Award Agreement
Bhaskar Rao
This 2017 Performance Restricted Stock Unit Award Agreement (this “Agreement”),
dated as of October 13, 2017, is between Tempur Sealy International, Inc., a
corporation organized under the laws of the State of Delaware (the “Company”),
and the individual identified below (the “Grantee”).
Grantee:
Bhaskar Rao
 
 
Number of Target Shares
in Award:


50,000
 
 
Date of Award:
October 13, 2017
 
 
Designated Periods:
Any four consecutive fiscal quarters ending between (and including) March 31,
2018 and December 31, 2019 (the “First Designated Period”).
Any four consecutive fiscal quarters ending between (and including) March 31,
2020 and December 31, 2020 (the “Second Designated Period”, and together with
the First Designated Period, the “Designated Periods”). Any such four
consecutive fiscal quarter period is sometimes referred to as a “Four Quarter
Period”.



Award of Performance Restricted Stock Units. Pursuant and subject to the
Company’s Amended and Restated 2013 Equity Incentive Plan (as the same may be
amended from time to time, the “2013 EIP”) and the Company’s 2013 Long-Term
Incentive Plan as amended and restated in connection with the amendment and
restatement of the 2013 EIP (the “LTI Plan”), the Company grants the Grantee an
award (the “Award”) for 50,000 performance restricted stock units (the “PRSUs”),
each constituting the right on the terms and conditions set forth herein to a
share of the Company’s common stock, par value $0.01 per share (the “Target
Shares”). This Award is granted as of October 13, 2017 (the “Grant Date”) and is
intended to qualify as a Qualified Performance-Based Award.
Rights of the PRSUs and Target Shares. The Grantee will receive no dividend
equivalent payments on the PRSUs or with respect to the Target Shares. Unless
and until a Final Award has been determined and the Grantee has received Target
Shares in accordance with the terms and conditions described herein, the Grantee
shall have none of the attributes of ownership with respect to any Target
Shares.


    

--------------------------------------------------------------------------------




Determination of Final Award.
The Target Shares ultimately issued by the Company pursuant to the Award shall
be subject to the Company’s achievement (“Performance”) of the Performance
Metrics for the Award and compliance with the provisions and rules set forth on
Appendix A attached hereto (the “Performance Metrics”) and incorporated herein
by this reference. Any determination that Target Shares have been earned with
respect to the First Designated Period or the Second Designated Period as
described below is sometimes referred to as the “Final Award” with respect to
such Designated Period, and the Target Shares to be issued with respect to such
Designated Period are sometimes referred to as the “Shares”.
Within 50 days after the end of each Four Quarter Period during the First
Designated Period, the Compensation Committee of the Board of Directors (the
“Committee”) shall determine and certify whether the Company achieved the
Minimum Performance Metrics for such Four Quarter Period, and if it did, the
level of Performance Metrics achieved for such Four Quarter Period (any
certification confirming achievement of the Minimum Performance Metrics is
referred to as an “Achievement Confirmation”). As provided in the LTI Plan, by
March 1, 2020, the Committee shall determine and certify in writing (y) whether
the Company achieved the Minimum Performance Metrics for the First Designated
Period and (z) if the Minimum Performance Metrics were met, based on the highest
Performance Metrics achieved in any Four Quarter Period during the First
Designated Period how much of the PRSUs have vested (between 66% and 100% based
on the formula set forth in Appendix A) and will be issued to Grantee (with the
date of such determination referred to as the “First Determination Date”). Not
later than March 15, 2020, if the Company achieved the Minimum Performance
Metrics for the First Designated Period, subject to Section 4 below the Company
shall issue the applicable number of the Target Shares to Grantee, subject to
Section 6 of this Agreement with respect to fractional shares and Section 7 of
this Agreement relating to tax withholding (the date of such issuance being
referred to herein as the “First Settlement Date”). As provided in Appendix A,
if the Company achieves at least the Minimum Performance Metrics for the First
Designated Period and accordingly issues Target Shares as described above, the
remaining PRSUs that were not earned will no longer be issuable pursuant to the
Performance Metrics, but will be subject to potential conversion into RSUs
pursuant to Section 5.
If the Company achieves the Minimum Performance Metrics for the First Designated
Period, then this paragraph (c) does not apply. If the Company does not achieve
the Minimum Performance Metrics for the First Designated Period, then any right
to 1/2 of the Target Shares (25,000 Target Shares) based on achievement of the
Performance Metrics will terminate (but these Target Shares will remain subject
to conversion into PRSUs pursuant to Section 5 below, with these PRSUs, and any
PRSUs no longer subject to the Performance Metrics but potentially convertible
into RSUs as referred to in Section 3(b) above collectively referred to as
“Deferred CofC PRSUs”), but the Grantee will still be entitled to earn up to 1/2
of the Target Shares (25,000 Target Shares) based on achievement of the
Performance Metrics for the Second Designated Period. Within 50 days after the
end of each Four Quarter Period during the Second Designated Period, the
Committee shall determine and certify whether the Company achieved the Minimum
Performance Metrics for such Four Quarter Period, and if it did, the level


    

--------------------------------------------------------------------------------




of Performance Metrics achieved for such Four Quarter Period (any certification
confirming achievement of the Minimum Performance Metrics pursuant to this
paragraph (c) is also referred to as an “Achievement Confirmation”) . As
provided in the LTI Plan, by March 1, 2021 the Committee shall determine and
certify in writing (y) whether the Minimum Performance Metrics for the Second
Designated Period have been achieved and (z) if the Minimum Performance Metrics
were met, based on the highest Performance Metrics achieved in any Four Quarter
Period during the Second Designated Period how much of the remaining PRSUs have
vested (between 33% and 50% of the original Target Shares based on the formula
set forth in Appendix A) and will be issued to Grantee (with the date of such
determination referred to as the “Second Determination Date” and together with
the First Determination as “Determination Dates”). No later than March 15, 2021,
if the Company did not meet the Minimum Performance Metrics for the First
Designated Period but met the Minimum Performance Metrics for the Second
Designated Period, subject to Section 4 below the Company shall issue the
applicable number of Shares to Grantee, subject to Section 6 of this Agreement
relating to fractional shares and Section 7 of this Agreement relating to tax
withholding (the date of such issuance being referred to herein as the “Second
Settlement Date” and together with the First Settlement Date as “Settlement
Dates”). If the Company does not achieve the Minimum Performance Metrics for the
Second Designated Period then all the remaining Target Shares will be forfeited,
and this Agreement will terminate.
Termination of Employment.
If the Grantee’s employment with the Company and its Affiliates terminates on or
before December 31, 2019 for any reason, including because the Grantee’s
employer ceases to be an Affiliate, the Grantee’s rights to the Target Shares
payable with respect to the First Designated Period and Second Designated Period
shall terminate immediately, no Shares shall be issued to Grantee and all of the
Grantee’s rights to the Target Shares and any Final Award hereunder shall be
forfeited; provided however that if, after the Committee has delivered at least
one Achievement Confirmation with respect to the First Designated Period, the
Grantee’s employment is terminated by the Company but not For Cause or the
Grantee terminates employment for Good Reason or the Grantee dies or the Company
terminates the Grantee’s employment due to the Grantee’s long-term disability
(within the meaning of Section 409A of the Code), the Grantee shall retain
rights to receive Target Shares payable hereunder with respect to the Four
Quarter Periods for which Achievement Confirmations have been delivered as
described above. In addition, if the Grantee’s employment with the Company or
its Affiliates terminates after December 31, 2019 and on or before December 31,
2020 for any reason, including because the Grantee’s employer ceases to be an
Affiliate, the Grantee’s rights to the Target Shares payable with respect to the
Second Designated Period shall terminate immediately, no Shares shall be issued
to Grantee and all of the Grantee’s rights to the Target Shares and any Final
Award hereunder shall be forfeited; provided however that if, after the
Committee has delivered at least one Achievement Confirmation with respect to
the Second Designated Period, the Grantee’s employment is terminated by the
Company but not For Cause or the Grantee terminates employment for Good Reason
or the Grantee dies or the Company terminates the Grantee’s employment due to
the Grantee’s long-term disability (within the meaning of Section 409A of the
Code), the Grantee shall retain rights to receive Target Shares payable
hereunder


    

--------------------------------------------------------------------------------




with respect to the Four Quarter Periods for which Achievement Confirmations
have been delivered in the Second Designated Period as described above. In
addition, notwithstanding anything herein to the contrary, if the Grantee’s
employment terminates on or prior to a Settlement Date (other than due to
death), no Shares shall be issued and all of the Grantee’s rights to any Final
Award and any Target Shares otherwise due shall be forfeited, expire and
terminate unless (i) the Company shall have received a release of all claims
from Grantee in a form required by the Company (“Release and Waiver”) (and said
Release and Waiver shall have become irrevocable in accordance with its terms)
prior to the Settlement Date (or, if earlier, the deadline established in the
form of release delivered by the Company to the Grantee for execution); (ii) the
Grantee has ensured that the Company has a valid address for Grantee on file as
of the end of the Settlement Date; and (iii) the Grantee shall have complied
with the covenants set forth in Section 12 of this Agreement. In addition,
notwithstanding the foregoing, if after the announcement of the signing of a
definitive agreement for a Transaction that will also result in a Change of
Control the Grantee dies or the Grantee’s employment is terminated due to
long-term disability (within the meaning of Section 409A of the Code), the PRSUs
that would otherwise have converted into RSUs pursuant to Section 5 had the
Grantee remained employed at the date the Change of Control had occurred will,
notwithstanding the preceding provisions of this Section 4, convert into RSUs on
the date the Change of Control actually occurs.
Definitions. For the purposes of this Agreement:
(i)    “Change of Control” shall have the meaning set forth in the Plan,
provided, that no event or transaction shall constitute a Change of Control for
purposes of this Agreement unless it also qualifies as a change of control for
purposes of Section 409A of the Code;
(ii)    “Employee”, “employment”, “termination of employment” and “cease to be
employed”, and other words or phrases of similar import, shall mean the
continued provision of substantial services to the Company or any of its
Affiliates (or the cessation or termination of such services) whether as an
employee or as a consultant or a director; provided that any transition from an
employment relationship to a consulting or board position is approved by the
Committee;
(iii)    “Employment Agreement” shall mean the Employment and Non-Competition
Agreement, dated as of October 13, 2017, between Grantee and the Company, as
amended and in effect from time to time;
(iv)    “For Cause” shall have the meaning given such term in the Employment
Agreement;
(v)    “Good Reason” shall have the meaning given such term in the Employment
Agreement.
(vi)    “Retirement” shall mean any retirement of the Grantee that the Committee
determines in its sole discretion shall be treated as an “Approved Retirement”
for purposes of this Agreement.
Change of Control Provisions. Pursuant to, and in lieu of the provisions in,
Section 9 of the 2013 EIP and subject to paragraphs (b) and (c) below,
immediately upon the occurrence of a Change of Control, both the PRSUs subject
to this Award that have not already become payable pursuant to Section 3(b) or
Section 3(c) as a result of the applicable Determination Date


    

--------------------------------------------------------------------------------




(“Outstanding Unvested PRSUs”) and any Deferred CofC PRSUs shall convert to
time-based vesting restricted stock units (“RSUs”, with the shares of the
Company’s common stock issuable thereunder referred to as “RSU Shares”), as
follows:
The Grantee shall be entitled to receive RSUs equal to the number of Outstanding
Unvested PRSUs and any Deferred CofC PRSUs in lieu of any claim to a Final
Award. Any RSUs shall be subject to the terms of Section 8.4(c) of the 2013 EIP
in the event of any Change of Control that is also a Transaction subject to
Section 8.4(c) of the 2013 EIP.
If the Change of Control occurs on or after December 31, 2019 but before the
First Determination Date, (i) if the Minimum Performance Metrics for the First
Designated Period are determined to have been met in accordance with Section 3
and Appendix A, all or part of the Outstanding Unvested PRSUs shall become
payable in accordance with Section 3(b) and any Outstanding Unvested PRSUs that
did not become payable shall convert into RSUs as described above, and (ii) if
it is determined that the Minimum Performance Metrics for the First Designated
Period were not met, then all of such Outstanding Unvested PRSUs shall convert
into RSUs and such RSUs will be issued.
If the Change of Control occurs after December 31, 2020 but before the Second
Determination Date, (i) if the Minimum Performance Metrics for the Second
Designated Period are determined to have been met in accordance with Section 3
and Appendix A, all or part of the Outstanding Unvested PRSUs shall become
payable in accordance with Section 3(c) and no Outstanding Unvested PRSUs shall
convert into RSUs as described above, and (ii) if it is determined that the
Minimum Performance Metrics for the Second Designated Period were not met, then
all of such Outstanding Unvested PRSUs shall terminate and be forfeited as
provided in Section 3(c) and no RSUs will be issued.
None of the RSUs issued to Grantee in connection with a Change of Control
pursuant to this Section 5 shall be immediately vested as of the date of such
Change of Control (unless the Change of Control occurs on December 31, 2020 or
as otherwise provided below). All of such RSUs shall vest on December 31, 2020
(for purposes of this Section 5, the “Vesting Date”), regardless of whether the
Company has then achieved any of the Performance Metrics if the Grantee’s
employment with the Company and its Affiliates continues through the period
commencing on the date of the Change of Control and ending on the Vesting Date
(the “Vesting Period”).
If the Grantee’s employment with the Company and its Affiliates terminates
during the Vesting Period, the right to the RSUs shall be as follows:
(vii)    If the Grantee’s employment with the Company or its Affiliates is
terminated by the Company For Cause or the Grantee resigns without Good Reason,
including by Retirement that is not an Approved Retirement or the Grantee’s
voluntary departure, the RSUs will terminate immediately, no RSU Shares shall be
issued to Grantee and all of the Grantee’s rights to the RSUs and the RSU Shares
hereunder shall be forfeited.


    

--------------------------------------------------------------------------------




(viii)    If the Grantee’s employment with the Company or its Affiliates is
terminated by the Company or an Affiliate other than For Cause, by the Grantee’s
resignation for Good Reason or by reason of Grantee’s employer ceasing to be an
Affiliate following a Change of Control at any time following the Change of
Control, then all of the RSUs shall vest immediately, and the Grantee shall be
entitled to receive all of the RSU Shares the Grantee would have been entitled
to receive on the Vesting Date with respect thereto.
(ix)    If the Grantee dies or the Company or an Affiliate of the Company
terminates Grantee’s employment due to Grantee’s long-term disability (within
the meaning of Section 409A of the Code), then all of the RSUs shall vest and
the Grantee shall be entitled to receive all of the RSU Shares with respect
thereto. These RSU Shares will be issued within sixty (60) days after the date
of death or termination of employment.
(x)    In the event of Grantee’s Approved Retirement, then the number of RSUs
that will vest and RSU Shares issued in connection therewith shall be pro-rated
downward based on the actual number of calendar days that elapsed from the Grant
Date to the date of such Approved Retirement, versus the total number of
calendar days from the Grant Date to December 31, 2020; provided, however, that
no RSU Shares shall be issued and all of the Grantee’s rights to the RSUs and
any RSU Shares otherwise due shall be forfeited, expire and terminate unless (i)
the Company shall have received a Release and Waiver (and said Release and
Waiver shall have become irrevocable in accordance with its terms) prior to the
50th day following Grantee’s termination of employment and (ii) the Grantee
shall have complied with the covenants set forth in Section 12 of this
Agreement.
(xi)    In the event that, immediately following a Change of Control, a
successor organization does not convert, replace or assume the RSUs, all of the
RSUs shall immediately vest and the Grantee shall be entitled to receive all of
the RSU Shares represented thereby.
In all cases, any issuance of RSU Shares upon vesting of the RSUs in accordance
with this Section 5 shall be made promptly and, in any event, within twenty (20)
days following the date such RSUs shall become vested. For this purpose, RSUs
vesting on account of (w) a termination by the Company other than For Cause, (x)
resignation by the Grantee for Good Reason, (y) Grantee’s employer ceasing to be
an Affiliate following a Change of Control at any time following the Change of
Control or (z) an Approved Retirement, shall be treated as vesting on the
Company’s receipt of the required Release and Waiver but delivery of the RSU
Shares at that time shall not obviate the need to comply with the covenants
contained in Section 12 until the Covenant Termination Date (as defined in
Section 12) in order to retain the RSU Shares then delivered.
The Company (or any successor organization) may require the Grantee to enter
into a restricted stock unit award agreement that replaces this Agreement and
reflects the terms described above.
Settlement. The Final Award shall be settled by the issuance of Shares and not
by payment of any cash, notwithstanding any provision of the 2013 EIP. However,
the Company at its option in lieu of issuing fractional shares of stock on
settlement may round up to the next whole share of stock.


    

--------------------------------------------------------------------------------




Withholding. Pursuant to the 2013 EIP, the Company shall have the right to
require the recipient to remit to the Company an amount sufficient to satisfy
federal, state, local or other withholding tax requirements if, when, and to the
extent required by law (whether so required to secure for the Company an
otherwise available tax deduction or otherwise) attributable to any Final Award
awarded under this Agreement, including without limitation, the award or lapsing
of stock restrictions on such Final Award. The obligations of the Company under
this Agreement shall be conditional on satisfaction of all such withholding
obligations and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
Grantee. However, in such cases the Grantee may elect, subject to any reasonable
administrative procedures for timely compliance established by the Committee, to
satisfy an applicable withholding requirement, in whole or in part, by having
the Company withhold a portion of the Shares or RSU Shares to be issued under
this Award to satisfy the Grantee’s tax obligations. The Grantee may only elect
to have Shares or RSU Shares withheld having a Market Value on the date the tax
is to be determined equal to the minimum statutory total withholding taxes
arising upon the vesting of any Shares or RSU Shares or such higher amount
approved by the Committee. If the Grantee has not submitted an election on or
before the thirtieth (30) day prior to the applicable Determination Date, the
Grantee shall be deemed to have elected to have shares withheld from the Shares
or RSU Shares to be issued under this award to satisfy the Grantee’s tax
obligation, in an amount equal to the minimum statutory total withholding taxes.
All elections shall be irrevocable, made in writing, signed by the Grantee, and
shall be subject to any restrictions or limitations that the Committee deems
appropriate. If the Company withholds a portion of the Shares as provided above
and this would result in the issuance of a fractional share of stock, in lieu of
issuing a fractional share the Company will pay the Grantee cash in an amount
equal to the Market Value of the fractional share to be issued.
Other Provisions.
This Agreement does not give the Grantee any right to continue to be employed by
the Company or any of its Affiliates, or limit, in any way, the right of the
Company or any of its Affiliates to terminate the Grantee’s employment, at any
time, for any reason not specifically prohibited by law.
The Company is not liable for the non-issuance or non-transfer, nor for any
delay in the issuance or transfer of any Shares or RSU Shares due to the Grantee
upon the applicable Settlement Date with respect to any Final Award which
results from the inability of the Company to obtain, from each regulatory body
having jurisdiction, all requisite authority to issue or transfer shares of
common stock of the Company if counsel for the Company deems such authority
necessary for the lawful issuance or transfer of any such Shares or RSU Shares.
Acceptance of this Award constitutes the Grantee’s agreement that the Shares or
RSU Shares subsequently acquired hereunder, if any, will not be sold or
otherwise disposed of by the Grantee in violation of any applicable securities
laws or regulations.
The Final Award and entitlement to the Shares or RSU Shares are subject to this
Agreement and Grantee’s acceptance hereof shall constitute the Grantee’s
agreement to any administrative regulations of the Committee.


    

--------------------------------------------------------------------------------




All decisions of the Committee upon any questions arising under the 2013 EIP and
LTI Plan or under these terms and conditions shall be conclusive and binding,
including, without limitation, those decisions and determinations to adjust the
Award made by the Committee pursuant to the authority granted under Section 8 of
the 2013 EIP.
No rights hereunder related to this Award or the Final Award shall be
transferable, voluntarily or otherwise and no rights hereunder related to the
underlying Target Shares or RSU Shares shall be transferable until such time, if
ever, that the Shares or RSU Shares are earned and delivered.
Incorporation of 2013 EIP and LTI Plan Terms. This Award is granted subject to
all of the applicable terms and provisions of the 2013 EIP and the LTI Plan,
including without limitation, the provisions of Section 7.7(e) and Section 8 of
the 2013 EIP. Capitalized terms used but not defined herein shall have the
meaning assigned under the 2013 EIP and the LTI Plan. In the event of any
conflict between the terms of this Agreement and the terms of the 2013 EIP and
LTI Plan, the provisions of the 2013 EIP and LTI Plan shall control. For
purposes of Section 4.1 of the 2013 EIP, any Deferred CofC PRSUs and any other
Awards that would still be converted into RSUs on a Change of Control will be
considered as outstanding, and will be considered forfeited if a Change of
Control has not occurred on or before December 31, 2020.
Miscellaneous. This Agreement shall be construed and enforced in accordance with
the laws of the State of Delaware, without regard to the conflict of laws
principles thereof and shall be binding upon and inure to the benefit of any
successor or assign of the Company and any executor, administrator, trustee,
guardian, or other legal representative of the Grantee. This Agreement may be
executed in one or more counterparts all of which together shall constitute one
instrument.
Tax Consequences.
The Company makes no representation or warranty as to the tax treatment of this
Award or the Final Award, including upon the issuance of the Shares or RSU
Shares or upon the Grantee’s sale or other disposition of the Shares or RSU
Shares. The Grantee should rely on the Grantee’s own tax advisors for such
advice. Notwithstanding the foregoing, the Grantee and the Company hereby
acknowledge that both the Grantee and the Company may be subject to certain
obligations for tax withholdings, social security taxes and other applicable
taxes associated with the vesting of the PRSUs or the Shares by the Grantee
pursuant to this Agreement. The Grantee hereby affirmatively consents to the
transfer between his or her employer and the Company of any and all personal
information necessary for the Company and his employer to comply with its
obligations.
All amounts earned and paid pursuant to this Agreement are intended to be paid
in compliance with, or on a basis exempt from, Section 409A of the Code. This
Agreement, and all terms and conditions used herein, shall be interpreted and
construed consistent with that intent. However, the Company does not warrant all
such payments will be exempt from, or paid in compliance with, Section 409A. The
Grantee bears the entire risk of any adverse federal, state or local tax
consequences and penalty taxes which may result from payments made on a basis


    

--------------------------------------------------------------------------------




contrary to the provisions of Section 409A or comparable provisions of any
applicable state or local income tax laws.
Certain Remedies.
If at any time prior to the last day of the two (2) year period after
termination of the Grantee’s employment with the Company and its Affiliates (the
“Covenant Termination Date”), any of the following occur:
(i)    the Grantee unreasonably refuses to comply with lawful requests for
cooperation made by the Company, its Board, or its Affiliates;
(ii)    the Grantee accepts employment or a consulting or advisory engagement
with (A) any Competitive Enterprise (as defined in Section 12(c)) of the Company
or its Affiliates, or (B) any Significant Retailer (as defined in Section
12(d)), or the Grantee otherwise engages in competition with the Company or its
Affiliates;
(iii)    the Grantee acts against the interests of the Company and its
Affiliates, including recruiting or employing, or encouraging or assisting the
Grantee’s new employer to recruit or employ an employee of the Company or any
Affiliate without the Company’s written consent;
(iv)    the Grantee fails to protect and safeguard while in the Grantee’s
possession or control, or surrender to the Company upon termination of the
Grantee’s employment with the Company or any Affiliate or such earlier time or
times as the Company or its board of directors or any Affiliate may specify, all
documents, records, tapes, disks and other media of every kind and description
relating to the business, present or otherwise, of the Company and its
Affiliates and any copies, in whole or in part thereof, whether or not prepared
by the Grantee;
(v)    the Grantee solicits or encourages any person or enterprise with which
the Grantee has had business-related contact, who has been a customer of the
Company or any of its Affiliates, to terminate its relationship with any of
them;
(vi)    the Grantee takes any action or makes any statement, written or oral,
that disparages the business, products, services or management of Company or its
Affiliates, or any of their respective directors, officers, agents, or
employees, or the Grantee takes any action that is intended to, or that does in
fact, damage the business or reputation of the Company or its Affiliates, or the
personal or business reputations of any of their respective directors, officers,
agents, or employees, or that interferes with, impairs or disrupts the normal
operations of the Company or its Affiliates; or
(vii)    the Grantee breaches any confidentiality obligations the Grantee has to
the Company or an Affiliate, the Grantee fails to comply with the policies and
procedures of the Company or its Affiliates for protecting confidential
information, the Grantee uses confidential information of the Company or its
Affiliates for his own benefit or gain, or the Grantee discloses or otherwise
misuses confidential information or materials of the Company or its Affiliates
(except as required by applicable law); then


    

--------------------------------------------------------------------------------




(1)    this Award shall terminate and be cancelled effective as of the date on
which the Grantee entered into such activity, unless terminated or cancelled
sooner by operation of another term or condition of this Agreement, the 2013 EIP
or the LTI Plan;
(2)    any Shares or RSU Shares acquired and held by the Grantee pursuant to the
Award during the Applicable Period (as defined below) may be repurchased by the
Company at a purchase price of $0.01 per share; and
(3)    any after-tax proceeds realized by the Grantee from the sale of Shares or
RSU Shares acquired through the Award during the Applicable Period shall be paid
by the Grantee to the Company.
The term “Applicable Period” shall mean the period commencing on the later of
the date of this Agreement or the date which is one (1) year prior to the
Grantee’s termination of employment with the Company or any Affiliate and ending
on the Covenant Termination Date.
The term “Competitive Enterprise” shall mean a business enterprise that engages
in, or owns or controls a significant interest in, any entity that engages in,
the manufacture, sale or distribution of mattresses or pillows or other bedding
products or other products competitive with the Company’s products. Competitive
Enterprise shall include, but not be limited to, the entities set forth on
Appendix B hereto, which may be amended by the Company from time to time upon
notice to the Grantee. At any time the Grantee may request in writing that the
Company make a determination whether a particular enterprise is a Competitive
Enterprise. Such determination will be made within fourteen (14) days after the
receipt of sufficient information from the Grantee about the enterprise, and the
determination will be valid for a period of ninety (90) days commencing on the
date of determination.
The term “Significant Retailer” means those retailers identified in Appendix B
under the heading “RETAILERS.” The Grantee acknowledges that the Significant
Retailers may now or in the future compete directly or indirectly with the
Company, and that, whether or not a Significant Retailer competes directly with
the Company, the Grantee because of his knowledge of the industry and his
knowledge of confidential information about the Company’s commercial
relationships with many large retailers, including one or more of the
Significant Retailers, could damage the Company’s competitive position and
business if the Grantee worked with a Significant Retailer in any of the
capacities described above.
Right of Set Off. By executing this Agreement, the Grantee consents to a
deduction from any amounts the Company or any Affiliate owes the Grantee from
time to time, to the extent of the amounts the Grantee owes the Company under
Section 12 above, provided that this set-off right may not be applied against
wages, salary or other amounts payable to the Grantee to the extent that the
exercise of such set-off right would violate any applicable law. If the Company
does not recover by means of set-off the full amount the Grantee owes the
Company, calculated as set forth above, the Grantee agrees to pay immediately
the unpaid balance to the Company upon the Company’s demand.


    

--------------------------------------------------------------------------------




Nature of Remedies.
The remedies set forth in Sections 12 and 13 above are in addition to any
remedies available to the Company and its Affiliates in any non-competition,
employment, confidentiality or other agreement, and all such rights are
cumulative. The exercise of any rights hereunder or under any such other
agreement shall not constitute an election of remedies.
The Company shall be entitled to place a legend on any certificate evidencing
any Shares acquired upon vesting of this Award referring to the repurchase right
set forth in Section 12(a) above. The Company shall also be entitled to issue
stop transfer instructions to the Company’s stock transfer agent in the event
the Company believes that any event referred to in Section 12(a) has occurred or
is reasonably likely to occur.
Clawback Policy. The Recipient acknowledges receipt of a copy of the Company’s
Clawback Policy, and acknowledges and agrees that all shares of stock issued
under this Agreement will be subject to the Clawback Policy or any amended
version thereof and any other clawback policy adopted by the Board of Directors
of the Company, in each case to the extent the Clawback Policy or any other
clawback policy applies by its terms to the Recipient. By accepting this Award,
the Recipient agrees that he is obligated to cooperate with, and provide any and
all assistance necessary to, the Company to recover or recoup any Award or
amounts paid under the Plan subject to clawback pursuant to the Clawback Policy
or any such other clawback policy. Such cooperation and assistance shall
include, but is not limited to, executing, completing and submitting any
documentation necessary to recover or recoup any Award or amounts paid under the
Plan from the Recipient’s accounts, or pending or future compensation or Awards.




[Remainder of page intentionally left blank]


    

--------------------------------------------------------------------------------






In Witness Whereof, the parties have executed this 2017 Performance Restricted
Stock Unit Award Agreement as a sealed instrument as of the date first above
written.


TEMPUR SEALY INTERNATIONAL, INC.




By:
Name: Carmen J. Dabiero
Title: Senior Vice President, Human Resources


GRANTEE




Grantee signature
Bhaskar Rao
Name of Grantee








































[Signature Page to 2017 Performance Restricted Stock Unit Award Agreement]




    

--------------------------------------------------------------------------------






Appendix A to Restricted Stock Unit Award Agreement (the “Agreement”)
2017 PRSU
PERFORMANCE METRICS FOR THE AWARD
DETERMINATION OF FINAL AWARDS
 
Performance Periods. The Performance Periods are as follows:
•    any four consecutive fiscal quarters ending between (and including) March
31, 2018 and December 31, 2019 (the “First Designated Period”); and
•    any four consecutive fiscal quarters ending between (and including) March
31, 2020 and December 31, 2020 (the “Second Designated Period”, and together
with the First Designated Period, the “Designated Periods”). Any such four
consecutive fiscal quarter period is sometimes referred to as a “Four Quarter
Period”.


 

Performance Metrics. Subject to Section 4 of the Agreement, all or part of the
Target Shares shall vest based on the highest Adjusted EBITDA during any Four
Quarter Period during the First Designated Period or Second Designated Period as
described below. The Adjusted EBITDA must equal or exceed $600 million for a
Four Quarter Period for any Target Shares to vest (referred to as the “Minimum
Performance Metrics”).
First Designated Period. If the Company’s highest Adjusted EBITDA in any Four
Quarter Period during the First Designated Period is: less than $600 million,
then no PRSUs would vest, but a portion may vest based on the Company’s
performance in the Second Designated Period as described below; equal to $600
million then 66% of the PRSUs will be vested and the right to earn the rest
based on performance will terminate (but the rest may be converted into RSUs
upon a Change of Control as provided in Section 5 of the Agreement); equal to or
greater than $650 million then all of the PRSUs will be vested; and between $600
million and $650 million then a prorated portion will be vested and the right to
earn the rest based on performance will terminate, but the rest may be converted
into RSUs upon a Change of Control as provided in Section 5 of the Agreement.
Second Designated Period. If any PRSUs vest as provided above as a result of the
Company’s performance with respect to the First Designated Period, then the
right to earn all the PRSUs that weren’t earned in the First Designated Period
will terminate and the Second Designated Period will no longer be relevant (but
these unvested RSUs may be converted into RSUs upon a Change of Control during
the Second Designated Period as provided in Section 5 of the Agreement).
However, if no PRSUs vested pursuant to the prior paragraph then 50% of the
total PRSUs subject to the Agreement will no longer be subject to vesting based
on performance (subject to conversion into RSUs as described above in the event
of a Change of Control) and the remaining 50% of the PRSUs will remain available
for vesting based on the Company’s


    

--------------------------------------------------------------------------------




performance in the Second Designated Period (with such PRSUs carried over and
available referred to as the “Second Period PRSUs”). If the Company’s highest
Adjusted EBITDA in any Four Quarter Period during the Second Designated Period
is: less than $600 million, then no PRSUs would vest; equal to $600 million then
66% of the Second Period PRSUs (or 33% of the original Target Shares) will be
vested and the rest will be forfeited; equal to or greater than $650 million
then 100% of the Second Period PRSUs (or 50% of the original Target Shares) will
be vested; and between $600 million and $650 million then a prorated portion
will be vested and the rest will be forfeited.
Definitions and Method of Calculating Performance Metrics. The Final Award for
the applicable Designated Period shall be determined pursuant to the following
provisions and rules:
As used in this Appendix A:
“Adjusted EBITDA” means, for the Designated Period, the Company’s “Consolidated
EBITDA” for such period determined in accordance with the New Credit Facility.
“New Credit Facility” means the Credit Agreement, dated as of April 6, 2016,
among the Company, certain of its subsidiaries and the lenders named therein, as
in effect on the Grant Date.
Method of Calculation. Adjusted EBITDA shall be determined by the Committee
based on the definitions set forth above and in accordance with U.S. generally
accepted accounting principles (“GAAP”)(to the extent relevant) and derived from
the Company’s consolidated audited financial statements for the relevant fiscal
year or period or for interim periods, consolidated unaudited financial
statements included in the Company’s SEC filings, and in each case subject to
adjustment as set forth in this Section B. However, GAAP for this purpose will
be determined using the same definition of GAAP as in effect from time
(including exclusions) used for the New Credit Facility (or any successor credit
facility).
(iii)    Mandatory Adjustments:  The Compensation Committee shall be required to
make adjustments to eliminate the impact of the following items (whether or not
they are adjustments from Consolidated EBITDA under the New Credit Facility):
•
the effects of divestitures of businesses, or asset dispositions outside the
ordinary course of business (in each case including related restructuring
costs);

•
labor union actions, and costs outside the ordinary course of business
associated with multiemployer pension plans;

•
costs associated with the financing, refinancing or prepayment of debt, or
recapitalization or similar event affecting the capital structure of the
Company; or



    

--------------------------------------------------------------------------------




•
a separation, spin off, reorganization, liquidation, or similar corporate
restructuring event affecting the Company or any of its subsidiaries and
disclosed in the Company’s filings with the Securities and Exchange Commission.

However, in connection with any acquisitions of businesses the Adjusted EBITDA
targets for the applicable Designated Periods will be increased (but in no event
decreased) by the forecasted Adjusted EBITDA for the acquired business. The
Adjusted EBITDA adjustment will be in the same amount as the Adjusted EBITDA
included in the most recent management “base case” projections on a standalone
basis (that is, with no synergies) presented by the Company’s management to the
Board of Directors (the “Board”) for its review and approval of the acquisition
prior to signing the definitive agreement for the acquisition (the “Reviewed
Forecast”). In addition Adjusted EBITDA will not include any restructuring or
integration costs associated with the acquisition.
In addition, in connection with any joint ventures, (i) to address the impact
from changes resulting from changes in accounting for joint ventures (for
example, consolidating a joint venture that was not previously consolidated) and
changes in the level of ownership of an existing joint venture, the Adjusted
EBITDA targets for the applicable Designated Periods will be increased (but in
no event decreased) by the forecasted Adjusted EBITDA resulting from the changes
in accounting and changes in level of ownership set forth in a forecast prepared
by management and reviewed and approved by the Audit Committee of the Board.
In addition, in connection with any sales to or other acquisitions of assets by
joint ventures from the Company or its subsidiaries the Adjusted EBITDA targets
for the applicable Designated Periods will be increased (but in no event
decreased). The Adjusted EBITDA adjustment will be in the same amount as the
increase in Adjusted EBITDA resulting from such transaction as set forth in the
most recent management “base case” projections on a standalone basis (that is,
with no synergies) presented by the Company’s management to the Board for its
review and approval of the transaction prior to signing the definitive agreement
for the transaction. In addition Adjusted EBITDA will not include any
restructuring or integration costs associated with the transaction.
In addition, acquisitions by joint ventures from third parties and sales of
assets by joint ventures to third parties or the Company and its subsidiaries
will be addressed as provided in the first two paragraphs of this subparagraph
B(iii).


This subsection B(iii) is not intended to constitute positive discretion and
does not constitute positive discretion with respect to the determination of
Adjusted EBITDA.




    

--------------------------------------------------------------------------------






Appendix B
Competitive Enterprises For the Company and its Affiliates
Ace
AH Beard
Auping
Ashley Sleep
Aviya
Bedshed
Better Bed
Bohus
Botafogo
Boyd
Bruno
Carpe Diem
Carpenter
Carolina Mattress
Casper
Cauval Group
Chaide & Chaide
Classic Sleep Products
Coin
Colunex
Copel
Comforpedic
Comfort Group
Comfort Solutions
COFEL group
Correct
De Rucci
Diamona
Doremo Octaspring
Dorelan
Dreams
Drommeland
Dunlopillo
Duxiana
Eastborne
El Corte Ingles
Eminflex
Englander
Eve
Falafella






--------------------------------------------------------------------------------





Flex Group of Companies
Foamex
Forty Winks
Furniture Villge
France Bed
Future Foam
Harrisons
Harvey Norman Group
Hastens
Helix Sleep
Hilding Anders Group
Hyundai Retail Group
Hypnos
IBC
Jysk Group
KayMed
King Koil
Kingsdown
Koala
Lady Americana
Land and Sky
Leesa Sleep
Leggett & Platt
Lo Monaco
Lotte Retail Group
Luna
Lutz Group
Magniflex
Metzler
Myers
Nature’s Sleep (GhostBed)
Optimo
Ortobom
Per Dormire
Purple, Inc.
Natura
Natures Rest
Park Place
Permaflex
Pikolin Group
Recticel Group
Relyon
Restonic
Reverie
Rosen






--------------------------------------------------------------------------------





Rowe
Saatva
Sapsa Bedding
Select Comfort
Serta and any direct or indirect parent company
Silentnight
Simba
Simmons Company/Beautyrest and any direct or indirect parent company
Sinomax
Sleep Innovations
Sleepmaker
Spring Air
Steinhoff
Sterling
Stobel
Swiss Comfort
Swiss Sense
Tediber
Therapedic
Tuft and Needle
Whisper



RETAILERS


Ashley
Innovative Mattress Solutions
Mattress Firm/Steinhoff
Sleepy’s
Wayfair








